EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with Maulin Patel (Reg. No 56,029) on Nov 19th, 2021.

In the claims:
i) Please replace claim 1:
-- An electronic device comprising:
a power regulator;
a connector including one or more signal terminals and one or more power terminals electrically connected to the power regulator; 
a serial interface electrically connected to the one or more signal terminals of the connector; and
a control circuit comprising at least two terminals electrically connected to the one or more signal terminals,
wherein the control circuit is configured to: 
identify a type of an external electronic device connected through the connector by using a predetermined terminal of the one or more signal terminals, 

apply a high-level signal to one of the at least two terminals for a first test, the high-level signal having a voltage greater than a predetermined value,
apply a high-level signal to another of the at least two terminals for a second test,

detect voltages of the at least two terminals based on the first test, the second test, and after outputting the predetermined voltage to the external electronic device, 
maintain output of the predetermined voltage to the external electronic device through the power regulator, via the serial interface, based on identifying that the at least two terminals are not shorted when the detected voltages are in a first predetermined range while   the external electronic device is connected    through the connector, and 
at least temporarily stop outputting the predetermined voltage to the external electronic device through the power regulator, via the serial interface, based on identifying that the at least two terminals are shorted when the detected voltages are in a second predetermined range while   the external electronic device is connected  through the connector.--



ii) Please replace claim 7:
--An electronic device comprising:
a power regulator;
a connector including one or more signal terminals and one or more power terminals electrically connected to the power regulator; 
a serial interface electrically connected to the one or more signal terminals of the connector; and
a control circuit electrically connected to the one or more signal terminals,
wherein the control circuit is configured to: 
identify a type of an external electronic device connected through the connector, 
apply a high-level signal to one of at least two terminals for a first test, the high-level signal having a voltage greater than a predetermined value,
apply a high-level signal to another of the at least two terminals for a second test,

identify detected values for the at least two terminals of the control circuit electrically connected to the one or more signal terminals, based at least on the identified type corresponding to a predetermined type, the first test, and the second test, and 
based on one of the first test and the second test or both of the first test and second test,
output, through the power regulator, a predetermined voltage to the external electronic device through the one or more power terminals, via the serial interface, based on identifying that the at least two terminals are not shorted when the detected values is within a first predetermined range based on one of the first test and the second test or both of the first test and second test while connecting to the external electronic device through the connector.--

iii) Please replace claim 9:
-- The electronic device of claim 7, wherein the control circuit is further configured to not output the predetermined voltage to the external electronic device when the detected values based on one of  the  first test  and the second test or both of the first test and second test is within a second predetermined range.--


iv)  Please replace claim 14:
-- A method of protecting against overvoltage by an electronic device, the method comprising:
identifying a type of an external electronic device connected through a connector of the electronic device;

apply a high-level signal to another of the at least two terminals for a second test,
identifying detected values for at least two terminals of a control circuit electrically connected to one or more signal terminals of the connector, based at least on the identified type corresponding to a predetermined type, the first test, and the second test; 
identifying whether the at least two terminals are shorted according to the detected values based on one of the first test and the second test or both of the first test and second test; and
outputting a predetermined voltage to the external electronic device through one or more power terminals of the connector, via a serial interface, based on identifying that 
the at least two terminals are not shorted when the detected values are within a first predetermined range based on one of  the  first test  and the second test or both of the first test and second test while connecting to the external electronic device through the connector.—

v) Please replace claim 16:
-- The method of claim 14, further comprising: 
controlling a power regulator of the electronic device to not output the predetermined voltage to the external electronic device based at least on the detected values according to one of  the  first test  and the second test or both of the first test and second test being within a second predetermined range.--





Allowable Subject matter
	Claims 1-21 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187